Citation Nr: 0828945	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ulcer.

2.  Entitlement to non-service connected disability pension.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, 
Republic of Philippines, which denied the benefits sought on 
appeal.  The veteran, who had active service from April 1944 
to May 1946, appealed this decision to the BVA and the case 
was referred to the Board for appellate review.

The issue of entitlement to nonservice connected disability 
pension will be addressed in the REMAND portion of this 
decision below.  


FINDING OF FACT


A peptic ulcer was not manifested during service or within 
one year of separation from service, and is not causally or 
etiologically related to service.


CONCLUSION OF LAW

A peptic ulcer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in August 2005 and February 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Turning to the duty to assist, the RO provided assistance to 
the veteran as required under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c), as indicated under the facts and 
circumstances in this case.  In this regard, the veteran's 
service records have been obtained, as well as private 
medical records identified by the veteran.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination in this case.  However, such an examination is 
not need in this case.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the Board finds that the evidence, which 
reveals that the veteran did not have an ulcer disorder 
during service, or within a year thereafter, and does not 
reflect competent evidence showing a nexus or relationship 
between service and the ulcer diagnosed following service, 
warrants the conclusion that an examination and/or opinion is 
not necessary to decide the claim.  Simply stated, the 
standards of McLendon are not met in this case.  

In addition, the veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and has not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the veteran's appeal. 

The veteran seeks service connection for an ulcer disorder.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as a 
peptic ulcer, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical evidence shows that the veteran was treated by 
Soraya A. Menor, M.D. in November 2005 for "T/C acute 
gastritis (R/O peptic ulcer disease)."  Finding no other 
evidence to the contrary, the Board accepts, for purposes 
only of this decision, that the veteran currently suffers 
from a peptic ulcer.  The remaining questions are whether the 
veteran has established by medical or lay evidence the 
inservice incurrence or aggravation of an injury or disease, 
and whether there is competent medical evidence which relates 
the current ulcer disorder to a service connected incident.

However, the veteran's service records contain no evidence of 
complaints, treatment, or diagnosis of any gastric ulcer 
disorder.  In his Affidavit for Philippine Army Personnel the 
veteran indicated he did not incur any wounds or illnesses 
from December 1941 to the date the Philippines were returned 
to U.S. control.  In addition, there has been no medical 
evidence that the ulcer arose within one year after his 
discharge.  The only medical evidence consists of Dr. Menor's 
certificate which merely stated that the veteran was treated 
for his ulcer in November 2005, many years following service.  

The veteran, however, offers his own statements regarding an 
ulcer manifesting itself during service.  He relies upon the 
circumstances of his service, independent of what is 
contained in his service records.  38 U.S.C.A. § 1154(a).  
Specifically, in his initial claim, he states that in April, 
1942, he became ill with an ulcer.  Later, he revised his 
statement by asserting that when he was transferred to a 
different unit in March 1943, he got sick with an ulcer 
because, on occasion, he did not eat any food for two or 
three days.  This lasted until the liberation in 1946.  He 
also noted that he could not submit any medical treatment of 
his condition within one year after discharge because there 
was no doctor at that time and he was treated by his father 
with herbal remedies.  He further indicates that he has 
continually suffered manifestations over the years which have 
gradually worsened to the point that he is now bed ridden.

The Board finds this evidence does not create at least a 
reasonable doubt as to whether the veteran's ulcer disorder 
actually had its onset in service or within one year of 
separation from service.  The veteran's subjective belief 
that his ulcer originated in service is insufficient to 
establish a connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical evidence do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability, and a 
determination of the origins of a specific disorder).  The 
Board finds that the veteran, a layperson without medical 
training, is not qualified to render a medical opinion 
regarding the etiology of his disorder.

Furthermore, the evidentiary gap in this case between active 
service and the earliest medical diagnosis of a peptic ulcer 
disorder essentially constitutes negative evidence that tends 
to disprove the veteran's claim that the veteran had an 
incurrence in service that resulted in a chronic disability 
or persistent symptoms.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998); affd. sub. nom., Forshey v. Principi, 284 F. 
3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  The long time 
lapse between service and any documented evidence of 
treatment preponderates against a finding that the veteran's 
current disorder is related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board 
concludes that the lack of medical evidence in the record 
weighs against the claim for service connection for an ulcer.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's ulcer had its origin during 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of a letter from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  Accordingly, the 
Board concludes that service connection for an ulcer disorder 
is not established in the absence of competent medical 
evidence demonstrating a relationship between the current 
disorder and service.



ORDER

Service connection for an ulcer is denied.


REMAND

Turning now to the veteran's claim for nonservice connected 
disability pension, the Board notes that the veteran filed a 
claim for nonservice connected disability pension at the time 
he filed a claim for service connection for his ulcer 
disorder.  The RO denied that claim by a letter to the 
veteran dated in October 2005.  Subsequent thereto, in a 
statement dated in June 2006, the veteran again made 
reference to a claim for nonservice connected disability 
pension.  While the RO responded to the veteran in an October 
2006 letter, the Board finds that the veteran's June 2006 
statement essentially expressed disagreement with the RO's 
decision denying nonservice connected disability pension.  At 
that point the veteran was entitled to a Statement of the 
Case, but a Statement of the Case with respect to this matter 
has not been issued.  Consequently, further action in 
connection with this matter is necessary.  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that the 
proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should issue a Statement of 
the Case to the veteran addressing the 
issue of a nonservice connected pension.  
The veteran should be clearly advised of 
the need to file a Substantive Appeal if 
he wishes to complete an appeal for this 
matter.  

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


